Citation Nr: 1300020	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-32 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1969.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Characterization of the issues on appeal

In July 2007, the Veteran filed a petition to reopen the previously denied claim of entitlement to service connection for PTSD.  He also filed a claim for service connection for major depression and an anxiety disorder.  The RO denied these claims in a March 2008 rating decision and continued the denial of the claims in the May 2008 rating decision currently on appeal.  Thereafter, the Veteran expressed disagreement with the denial of the PTSD claim and perfected the present appeal as to this issue.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed psychiatric disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the procedural history noted above and the medical evidence showing varying diagnoses of PTSD, major depressive disorder, anxiety disorder and bipolar disorder, the Board has recharacterized the issue on appeal as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The January 2004 rating decision is final.

2.  Some of the evidence received since the January 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.302, 20.1103 (2012).

2.  The evidence received subsequent to the January 2004 rating decision is new and material and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The law provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection and, therefore, regardless of whether the requirements of Kent have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations as they pertain to new and material evidence have been complied with, a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Section 3.156(a) of VA regulations creates a low threshold for reopening previously denied claims, and the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In addition, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Here, the Board notes that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a).

In this case, the Veteran originally filed a claim for service connection for PTSD in May 2003.  The RO denied the claim in a January 2004 rating decision, as the RO determined there was no valid PTSD diagnosis based on a verified stressor.  At the time of this rating action, the claims file included the Veteran's service personnel and treatment records reflecting his service in the Republic of Vietnam from September 1968 to August 1969, with no evidence of any in-service psychiatric symptomatology.  The claims file also included VA treatment records documenting the Veteran's reported psychiatric symptoms and descriptions of his military service, to include feeling frightened during his service in Vietnam.  See VA treatment record dated February 7, 2003.  These records also reveal Axis-I diagnoses of PTSD and major depressive disorder in January 2003.

The Veteran filed a petition to reopen the claim for service connection for PTSD as well as a claim for service connection for major depression and anxiety in July 2007.  Subsequently, he underwent a VA PTSD examination in January 2008 where he was diagnosed with major depressive disorder.  The January 2008 VA examiner indicated that the Veteran endorsed PTSD symptoms, but in the absence of a verified combat stressor, a diagnosis of anxiety disorder, not otherwise specified, was indicated.  

In a March 2008 rating decision, the RO appears to have granted the Veteran's application to reopen the PTSD claim and denied the claim for service connection for the disorder.  See generally, Barnett v. Brown, 83 F.3d 1280 (Fed. Cir. 1996) (Irrespective of the RO's actions, the Board must decide whether new and material evidence has been received to reopen a claim for service connection.).   In denying the PTSD claim, the RO determined that there continued to be no evidence of a confirmed stressor that caused the claim condition or evidence of a current PTSD diagnosis.  

Thereafter, the RO obtained the Veteran's private treatment records showing that he was prescribed psychiatric medication and that he was diagnosed with depression, bipolar disorder and PTSD in January 2006.  The RO reviewed this evidence in the May 2008 rating decision currently on appeal and denied the claim for service connection for PTSD on the basis of new and material evidence having not been received.  The RO determined that there was no evidence of a mental health condition related to service.

On his August 2009 VA Form 9, the Veteran reiterated his assertion that he currently has PTSD due to his military service.  He reported that he had been diagnosed with PTSD and that he continued to have sleep impairments and nightmares of Vietnam.  The Veteran also stated that he served with the 2/506th infantry, that his unit was located on Hamburger Hill in May 1969, and that he carried dead and wounded soldiers off of the hill during an attack on his unit.  He essentially reported having continued nightmares and sweats after this incident.

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads:

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.

The evidence associated with the claims file subsequent to the January 2004 rating decision includes medical evidence of psychiatric diagnoses and the Veteran's statement regarding an attack on his unit in May 1969 during his service in Vietnam.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the January 2004 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, to include PTSD.  Specifically, the Board finds that the Veteran's August 2009 statement regarding the May 1969 incident on Hamburger Hill is new and material as it provides information regarding a claimed in-service stressor.  This evidence is material as it relates to an unestablished fact necessary to substantiate the claim which was not of record at the time of the January 2004 rating decision.  Therefore, according to Shade, this evidence, which is new and has not been previously before the agency decision makers, is also material because it raises the possibility of substantiating the claim for service connection for PTSD.  Moreover, the Board also acknowledges that the claims file includes the Veteran's statement describing feelings of fear during his Vietnam service.  See VA treatment record dated February 7, 2003.  Given the amended regulations listed above, the "low threshold" for reopening previously denied claims, and presuming that the Veteran's lay statements are credible for the purpose of reopening, the Board finds that the evidence is both new and material.  See Shade, 24 Vet. App. 110; Justus, 3 Vet. App. at 513.  Accordingly, the claim for service connection for PTSD is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened, and to this extent only, the appeal is granted.


REMAND

Reasons for Remand:  To verify a claimed in-service stressor, to afford the Veteran with a VA examination, and to associate VA treatment records with the Veteran's VA claim file. As mentioned above, the Veteran seeks service connection for PTSD based on his service in the Republic of Vietnam.  In his August 2009 VA Form 9, he claimed that in May 1969, while serving with the 2/506 infantry unit on Hamburger Hill, his unit was involved in an attack.  He claims to have carried wounded and dead soldiers off of the hill during this incident.  The Veteran essentially reports having continued dreams and sleep impairments due to this incident.

Although the service personnel records confirm the Veteran's service in Vietnam, the records show that he served in an artillery unit-the 2nd Battalion, 319th Artillery.  However, his personnel records indicate that his unit was headquartered by the 101st Airborne Division which did fight for Hamburger Hill in May 1969.  An internet search provided the following information about the 2/319 and its connection to Hamburger Hill, but the Board notes that this webpage did not appear to be an official military webpage:

On July 18, a Boeing-Vertol CH-47 Chinook helicopter carrying a sling load of 105mm howitzer ammunition toward Ripcord was shot down in flames by 12.7mm anti-aircraft machine-gun fire, which was followed up with mortar fire. The flaming wreckage of the chopper crashed into the ammunition storage area, where it touched off a series of explosions.  Six 105mm howitzers from B Battery, 2nd Battalion, 319th Field Artillery (2/319), were destroyed as thousands of shells exploded in the fire.  Two recoilless rifles and counter mortar radar were lost.  Colonel Benjamin Harrison, who on June 23 had assumed command of the 3rd Brigade, 101st Airborne, was flying over the camp when the chopper crashed.  He later recalled that it looked as if the entire mountaintop were erupting.  That was the second loss of a 2/319 artillery battery in the same region.  Two months before, on May 13, 1969, C Battery, 2/319, had been overrun at Firebase Airborne while the 60-man battery was providing fire support for the fighting on Dong Ap Bia-better known to American troops as Hamburger Hill.  NVA sappers killed 22 of the American artillerymen. 

http://www.phoenix158.org/campaigns/ripcord.cfm (emphasis added). 

To date, it does not appear that the RO has made any attempts to verify the Veteran's claimed in-service stressor regarding the May 1969 incident on Hamburger Hill.  In light of the detailed description of an in-service stressor the Veteran provided in August 2009 and in light of the information noted above from an unofficial webpage, the Board finds that attempts must be made to verify the Veteran's claimed in-service stressful event by obtaining an official military unit history for the 2/319.  Accordingly, the originating agency must attempt to further develop and corroborate this issue as such information may entitle the Veteran to service connection based on a verified stressor.

Additionally, it is unclear from the medical evidence of record whether the Veteran currently diagnosed psychiatric disorders are manifested as a result of his period of active service.  He was evaluated during a January 2008 VA PTSD examination, which confirmed a previous diagnosis of major depressive disorder and indicated a diagnosis of an anxiety disorder.  The examiner commented that the Veteran exhibited PTSD symptoms, but highlighted that there were no verified stressors of record.  In absence of a verified stressor, the examiner determined that a diagnosis of an anxiety disorder was warranted.  However, the January 2008 examination does not take into account the amendments of 38 C.F.R. § 3.304(f) eliminating the requirement for corroborating evidence of a stressor if the claimed stressor is related to a fear of hostile military or terrorist activity.  Given the Veteran's service in Vietnam and his statements describing feelings of fear during this service, the Board finds that the Veteran must be afforded a new VA examination to determine the exact nature and etiology of his current psychiatric condition(s).  38 U.S.C.A. § 5103(d); 38 C.F.R. § 3.159(c)(4) (assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 (holding that when medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Finally, a review of the record shows that the Veteran underwent a VA mental health intake in October 2002.  However, the records associated with this assessment have not been obtained.  Currently, the claims file includes the Veteran's VA treatment records dated as early as May 2003 and as recently as July 2005.  Thus, the RO/AMC must obtain and associated with the claims file all outstanding medical records relevant to the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a 38 C.F.R. § 3.159 notice letter addressing the claim for service connection for PTSD, which has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, anxiety disorder, and bipolar.  This letter must also address the revised provisions of 38 C.F.R. § 3.304(f)(3).

2.  Obtain copies of any outstanding VA and private medical records relevant to the Veteran's claim following the procedures set forth in 38 C.F.R. § 3.159, specifically to include the October 2002 VA mental health intake record.  The evidence obtained, if any, should be associated with the claims file.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159.

3.  Attempt to corroborate the Veteran's reported PTSD stressor regarding his unit's involvement with an attack on Hamburger Hill in May 1969 during the Veteran's service in the Republic of Vietnam.  In light of the information noted above from an unofficial webpage about the connection between the 2nd Battalion, 319th Artillery and the 101st Airborne Division and the connection of both units to the fight for Hamburger Hill in May 1969, the AMC/RO must attempt to verify the Veteran's claimed in-service stressful event by obtaining an official military unit history for the 2/319 or any other official military records.  Pentecost v. Principi, 16 Vet. App. 124, 125 (2002) (holding that Veteran's presence with his unit at time that attacks on his unit occurred corroborated his statement that he experienced such attacks personally).  

All reasonable efforts to corroborate his stressor(s) must be undertaken, to include obtaining any relevant unit records and contacting Joint Services Records Research Center, if determined necessary.

4.  After the aforementioned development has been undertaken, and regardless of whether the stressor is corroborated, schedule the Veteran for a VA psychiatric examination, with an appropriate specialist to determine the etiology of any acquired psychiatric disorder(s), to include PTSD.  The following considerations will govern the examination:

a.  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made.

b.  As to any currently diagnosed PTSD found on examination, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that it is causally related to a claimed stressor involving fear of hostile military or terrorist activity.

c.  As to all other diagnosed psychiatric disorders (e.g., anxiety, bipolar, and major depressive disorder), the examiner should address whether it is at least as likely as not that each disorder is etiologically related to the Veteran's period of active military service.

A complete rationale must be provided for all opinions in a typewritten report.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims files a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  After the above has been completed, the RO/AMC should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any examination report does not include adequate responses to the specific opinion requested, it must be returned to the examiner for corrective action. 

7.  After taking any other development found to be necessary, the RO/AMC should readjudicate the claim.  If the benefit is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


